[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JULY 27, 2007
                               No. 07-10571                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                      D. C. Docket No. 05-00244-CR-1-1

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                     versus

JAMES WESLEY HUNT,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (July 27, 2007)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     On pleas of guilty to possession with intent to use unlawfully five or more
identification documents, in violation of 18 U.S.C. § 1028(a)(3), and aggravated

identity theft, in violation of 18 U.S.C. § 1028A(a)(1), the district court sentenced

appellant to consecutive prison terms of 67 months and 24 months. He now

appeals these sentences, contending that they are unreasonable on the ground that

the district court, in fashioning the sentences, failed to consider the sentencing

factors set out in 18 U.S.C. § 3553(a).

       Section 3553(a)’s factors include, in subpart (2),

      the need for the sentence imposed –
         (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense;
         (B) to afford adequate deterrence to criminal conduct;
         (C) to protect the public from further crimes of the defendant.

18 U.S.C. § 3553(a)(2) (A),(B),(C).

      The transcript of the sentencing hearing reflects that the district court duly

considered the § 3553(a) factors, in particular, factors (A), (B), and (C). Of great

significance to the court was appellant’s lengthy criminal record. It appeared to the

court that appellant’s previous convictions and the sentences he had served had not

changed his behavior one whit – they had not deterred his penchant for criminal

behavior. The court therefore announced that imprisonment was necessary both to

protect the public from appellant’s future criminal activity and to deter others from

following in appellant’s footsteps. Although the court did not refer specifically to



                                           2
factors (B) and (C), it is obvious to us that it had those factors in mind in

fashioning appellant’s sentence package. It is also obvious that the court

considered the sentencing need expressed in factor (A), especially the need for the

sentence package to promote respect for the law.

      Appellant’s sentences are

      AFFIRMED.




                                            3